
	

113 HRES 666 IH: Supporting the goals and ideals of the Community Development Block Grant program.
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 666
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Fattah (for himself, Mr. Turner, Mr. McGovern, Mr. Barletta, Mr. Brady of Pennsylvania, and Mr. Gibson) submitted the following resolution; which was referred to the Committee on Financial Services
		
		RESOLUTION
		Supporting the goals and ideals of the Community Development Block Grant program.
	
	
		Whereas the Community Development Block Grant (CDBG) program is a Federal program administered by
			 the Department of Housing and Urban Development and provides direct grants
			 to States and local governments for the purposes of economic and community
			 development;
		Whereas the CDBG program was established under title I of the Housing and Community Development Act
			 of 1974;
		Whereas this grant program was signed into law by President Gerald R. Ford on August 22, 1974, and
			 is among the longest running grant programs in our Nation’s history;
		Whereas this grant program assists more than 1,200 State and local governments each year;
		Whereas this grant program allows grantees flexibility in tackling unique and complex challenges
			 facing their communities;
		Whereas the CDBG program has invested over $145 billion in urban, suburban, and rural economies
			 since its inception;
		Whereas CDBG funding is used to leverage other funds from the private sector, non-profit
			 organizations, and State and local governments;
		Whereas every CDBG dollar invested in communities leverages, on average, $4.07 in other funds;
		Whereas between fiscal years 2005 and 2013 this program has created or retained approximately
			 330,500 jobs;
		Whereas the CDBG program has funded public improvements benefitting States and local communities;
		Whereas between fiscal years 2005 and 2013, the CDBG program provided public services to over 100
			 million people and assisted more than 1 million households;
		Whereas the CDBG program has been used to assist communities in the aftermath of natural disasters
			 and in the midst of economic crises; and
		Whereas the CDBG program provides the largest amount of Federal assistance to State and local
			 governments for development efforts: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of the Community Development Block Grant program, now in its 40th
			 year of continuous service;
			(2)recognizes the benefits the CDBG program has provided to urban, suburban, and rural communities;
			 and
			(3)acknowledges the importance of this Federal grant program to States and local communities
			 throughout the United States.
			
